ICJ_135_PulpMills_ARG_URY_2006-07-13_ORD_01_NA_03_EN.txt.                                                                                         142




            SEPARATE OPINION OF JUDGE BENNOUNA

[Translation]

   Relationship between the principal proceedings and the request for the indica-
tion of provisional measures — Safeguard of rights and preservation of status
quo — Violation of rights and risk of irreparable prejudice — Parties’ agree-
ment to a prima facie examination by the Court of the existence of the rights
at issue — Circumstances authorizing the Court to rule prima facie on the
existence of the rights at issue — The Court avoided a debate on the rights.

   1. Although I voted in favour of the operative part of the Order
adopted by the Court, I cannot fully accept the process of reasoning from
which it sprang. In particular, I regret that the Court did not take the
opportunity offered to it in this case to clarify the relationship between
the principal proceedings and the request for the indication of pro-
visional measures.
   That relationship is inescapable, as was clearly stated by the Court in
the case concerning United States Diplomatic and Consular Staff in
Tehran :
     “whereas, moreover, a request for provisional measures must by its
     very nature relate to the substance of the case since, as Article 41
     expressly states, their object is to preserve the respective rights of
     either party ; and whereas in the present case the purpose of the
     United States request appears to be not to obtain a judgment,
     interim or final, on the merits of its claims but to preserve the sub-
     stance of the rights which it claims pendente lite” (United States Dip-
     lomatic and Consular Staff in Tehran (United States of America v.
     Iran), Provisional Measures, Order of 15 December 1979, I.C.J.
     Reports 1979, p. 16, para. 28).
   2. The Court’s jurisprudence has made it clear that the protection of
the rights of each party is ensured by means of provisional measures
adopted as a matter of urgency with a view to preventing irreparable
prejudice from nullifying the rights at issue which have been flouted. The
aim is undoubtedly to preserve the status quo and to make sure that there
is no “aggravation or extension of the dispute”, to use the Court’s termi-
nology. Yet we have to ask ourselves whether this is to preserve the status
quo prevailing at the time of the seisin of the Court or to restore that
which existed prior to the Respondent’s allegedly unlawful act 1.
   1 Even in this instance, the purpose of the provisional measure is still to safeguard the

right at issue in the dispute before the Court, since there is no question of reparation for
the prejudice at that stage, as was pointed out by E. Dumbauld : “interim protection looks
to the future” (Interim Measures of Protection in International Controversies, 1932, p. 164).

                                                                                         33

                      PULP MILLS (SEP. OP. BENNOUNA)                      143

   3. If the latter is the case, the violation of protected rights of itself
carries the risk of irreparable prejudice and the Court can indicate pro-
visionally, as it did in the case concerning United States Diplomatic and
Consular Staff in Tehran, measures to restore the situation existing
before the allegedly unlawful act. The Court thus acknowledged prima
facie the existence of the rights claimed, the violation of which in itself
represented irreparable prejudice. In other words, the rights claimed by
the United States in the United States Diplomatic and Consular Staff in
Tehran case were presumed to exist, and the Court could more readily
come to this prima facie conclusion since Iran did not appear before it
and did not have the opportunity effectively to contest the rights con-
cerned ; and indeed Article 53 of the Statute makes it easier for the
Court to decide in favour of the Applicant, in particular as regards the
presumption in favour of the rights claimed.

  4. Similarly, the Court can avoid a debate as to the prima facie
existence of the rights to be protected, when it is not their actual existence
but their extent which is at issue.
  Thus in the case concerning Passage through the Great Belt :

    “the Court notes that the existence of a right of Finland of passage
    through the Great Belt is not challenged, the dispute between the
    Parties being over the nature and extent of that right, including its
    applicability to certain drill ships and oil rigs” (Passage through the
    Great Belt (Finland v. Denmark), Provisional Measures, Order of
    29 July 1991, I.C.J. Reports 1991, p. 17, para. 22).


   In the Nuclear Tests case, the Court was divided as to the existing legal
situation which needed to be preserved pendente lite, inter alia on the
scope of the right to carry out nuclear tests (Nuclear Tests (New Zealand
v. France), Interim Protection, Order of 22 June 1973, I.C.J Reports
1973, p. 135 ; see notably the dissenting opinions of Judges Forster and
Petrén).
   The issue raised by the request for the indication of provisional meas-
ures filed by Argentina against Uruguay is more complex, since the two
Parties engaged in a full-scale debate before the Court as to the very
existence of the right claimed by Argentina, namely that authorization to
build the pulp mills could not be given, nor could work on the sites begin,
without the prior agreement of both States.
   5. Should the Court not have taken this opportunity to consider
whether, in certain circumstances, it is not obliged to examine prima facie
the existence of the right concerned ? Especially as this is an issue on
which both judges and doctrine are still divided (see the separate opinion
of Judge Shahabuddeen appended to the above Order of 29 July 1991 in
the case concerning Passage through the Great Belt (Finland v. Den-
mark), I.C.J. Reports 1991, notably pp. 29 et seq.)

                                                                           34

                     PULP MILLS (SEP. OP. BENNOUNA)                    144

  6. In my opinion, the Court could have addressed this issue, while
taking all necessary precautions to avoid being accused of having, in so
doing, prejudged the merits of the case. Argentina had not in any case
asked the Court to rule finally on part of its claims ; it had merely pro-
posed that the status quo be maintained pending final judgment (in the
Factory at Chorzów case, the Court held that
    “the request of the German Government cannot be regarded as
    relating to the indication of measures of interim protection, but as
    designed to obtain an interim judgment in favour of a part of the
    claim formulated in the Application above mentioned” (Order of
    21 November 1927, P.C.I.J., Series A, No. 12, p. 10)).
   7. The Parties were, moreover, agreed that the Court should rule
prima facie on the existence of the right claimed, that is to say the right
whereby construction work could not be commenced without their prior
agreement — a right described as “procedural”. And indeed, foremost of
the rights that Argentina sought to safeguard in its request for provi-
sional measures of 4 May 2006 was
    “the right to ensure that Uruguay shall not authorize or undertake
    the construction of works liable to cause significant damage to the
    River Uruguay — a legal asset whose integrity must be safe-
    guarded — or to Argentina”.
  8. However, the issue of who, in the final analysis, authorizes such
construction, in the event of disagreement between the Parties as to what
constitutes “significant damage”, remained unanswered.
  In oral argument, Argentina expressed its interpretation of the Statute
more precisely :
       “[W]here Argentina has objected to a project that is subject to the
    requirements of the Statute — and it has, time and time again, in the
    present case — Uruguay is not entitled to carry out any work at
    all . . . Argentina has the clear right that Uruguay may not carry out
    any works. Article 9 establishes a ‘no construction’ obligation. It is
    as simple as that.” (CR 2006/46, p. 31, para. 12 (Sands).)

  9. Argentina effectively takes the view that, if the Parties differ over
the issue of whether a project is liable to cause significant damage to the
River Uruguay, there is a consequential obligation on Uruguay not to
authorize that project and a right on the part of Argentina that it should
not be authorized. Argentina accordingly argued that
    “[t]he fact that Uruguay has allowed construction to continue . . .
    causes irreparable damage not only to Argentina’s rights but also . . .
    to the effective functioning of this Court, which has a very signifi-
    cant role in the scheme established by the Statute” (CR 2006/46,
    p. 32, para. 14 (Sands)).

                                                                        35

                      PULP MILLS (SEP. OP. BENNOUNA)                      145

  10. Uruguay, for its part, acknowledged that this is the crux of the
debate between the Parties over the indication of provisional measures :
      “The last few days’ proceedings have been revealing, because they
    have shown up the real subject, or rather the very heart, of the
    dispute between the Parties. The heart of the dispute is represented
    by the question whether, yes or no, a right of veto exists under this
    Statute : in the last analysis everything comes down to this.
      However, it goes without saying that such a fundamental differ-
    ence of opinion cannot be settled by the Court at this stage of pro-
    ceedings. The fact remains that your Court is obliged to deal with it
    summarily now because — it has to be said — it could not grant the
    provisional measures requested unless it recognized, at least prima
    facie, that the Statute did give the Parties a right of veto. If on the
    other hand, the Court were to find that there were serious reasons
    for doubting this, the granting of provisional measures would not be
    justified . . .” (CR 2006/49, pp. 19-20, paras. 8-9 (Condorelli).)

   11. In these circumstances, the Court should have examined the issue
of the prima facie existence of this right. It is, however, true that it would
not have been appropriate to settle the issue, even prima facie, if doubt
subsisted as a result of the possible complexity, ambiguity or silence of
the texts concerned (in particular the 1975 Statute of the River Uruguay),
making it impossible to decide at this stage between the Parties’ differing
interpretations. In that case, all discussion would have to be postponed
until the merits stage. And that was precisely the situation in which the
Court found itself when faced with Argentina’s request for a finding that
it had a right to make the works subject to joint authorization. Once a
decision had been reached as to the existence of the rights at issue, the
risk of irreparable prejudice and the indication or otherwise of provi-
sional measures should then have followed from this. There is therefore,
in my opinion, a link missing in the Court’s reasoning, namely as to the
prima facie existence of the right claimed.
   12. This link in the reasoning is significant, as the Parties themselves
recognized, since it determined the answer to be given to the request for
the indication of provisional measures, at least as far as the suspension of
construction was concerned. If the Court found prima facie that Uruguay
could not initiate the works without Argentina’s consent, then Argen-
tina’s right would need to be safeguarded urgently by the withdrawal
of the authorizations granted and the freezing of the situation on the
ground. If, however, the 1975 Statute — correctly interpreted in accord-
ance with accepted methods — and any later agreements did not permit
of such a response, then debate on the issue would be postponed until
consideration of the merits of the case.

  13. The Court has chosen to evade the issue (whereas both Parties had
addressed it) by confining itself to stating that, if the right claimed by

                                                                           36

                         PULP MILLS (SEP. OP. BENNOUNA)                             146

Argentina had been violated, this did not mean that redress would not be
possible at the merits stage (paras. 70 and 71 of the Order) — in other
words, that the prejudice would not be irreparable. That, however, begs
the question, since, if the purpose of provisional measures is to preserve
the rights at issue, the Court must ensure that these are not simply ren-
dered nugatory. What, then, would be the fate of Argentina’s possible
right of consent in respect of the works if, having been authorized with-
out its agreement, these could be continued to completion at a time when
the Court was already seised of the matter 2 ? That right would have
simply ceased to exist and it is difficult to see what measure of redress
could bring it back to life again. True, the construction of these massive
pulp mills is not a “fait accompli” — as the Court has emphasized — but
what do we know of the short- and medium-term impact it will have on
the area concerned, which on the Argentine side of the border is due to
be developed for tourism?
   14. The Court preferred not to raise the veil which, in its jurispru-
dence, modestly conceals the rights at issue at this stage of the proceed-
ings. We may conclude that it did so implicitly, without actually saying as
much ; but, as in all things, its task could only benefit from being made
explicit.
   15. Would that involve a risk of the Court addressing now issues
which should properly be dealt with at the merits stage ? I do not think
so. Did not the Parties debate the right at issue and request a decision
from the Court on a prima facie basis, while keeping within the time-
limits allotted to them, without ever effectively addressing the merits ?
And, once again, it is all a question of dosage, of the extent to which the
issues are addressed, rather than a matter of their nature, given that the
proceedings on the request for provisional measures cannot be totally
severed from the principal proceedings, as the rights at issue form an
indissoluble link between them. The difference is that, in the case of
the former, it is sought to safeguard rights on a temporary basis while,
for the latter, the aim is to arrive at a final settlement of the disputes
having arisen regarding them.
   16. That is why I regret that the Court failed to take this opportunity
to clarify that aspect of provisional measures. The fact remains that,
since I also considered that the evidence presented to the Court was
insufficient for it to determine prima facie whether the right claimed by
Argentina existed and I agreed with the rest of the Court’s reasoning,
I voted in favour of the Order.

                                              (Signed) Mohamed BENNOUNA.


  2 In her commentary on Article 41 of the Statute, Karin Oellers-Frahm pointed out that

“what is to be preserved is the subject-matter of the right, the factual use of the right
which would be impossible if the subject-matter were irreparably destroyed” (The Statute
of the International Court of Justice, ed. A. Zimmermann et al., 2006, p. 931).

                                                                                      37

